UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4287


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARLON DANILLO VIERA, a/k/a Marlon Caranza-Dera,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:15-cr-00377-F-1)


Submitted:   December 28, 2016            Decided:   January 6, 2017


Before TRAXLER, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   John Stuart Bruce, United States Attorney, Jennifer
P. May-Parker, First Assistant United States Attorney, Kristine
L. Fritz, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

       Based    on   Marlon    Danillo      Viera’s    guilty      plea    to    illegal

reentry, the district court revoked his supervised release for a

prior offense and sentenced him to 10 months’ imprisonment.                           The

court ordered Viera to serve his revocation sentence consecutive

to his 30-month sentence for illegal reentry.                        Viera appeals,

arguing      that    the    district    court      erred    when    it    ordered     the

revocation sentence to run consecutively.                   For the reasons that

follow, we affirm.

       We will affirm a revocation sentence if it falls within the

applicable statutory maximum and is not “plainly unreasonable.”

United States v. Padgett, 788 F.3d 370, 373 (4th Cir.), cert.

denied, 136 S. Ct. 494 (2015).                  Under this standard, we first

determine whether the sentence is procedurally or substantively

unreasonable.         United States v. Webb, 738 F.3d 638, 640 (4th

Cir.       2013).     In    doing    so,    “we    strike    a     more    deferential

appellate posture than we do when reviewing original sentences.”

Padgett, 788 F.3d at 373 (internal quotation marks omitted).

“Only      if   we   find    the    sentence      unreasonable      must    we   decide

whether it is plainly so.”                  Webb, 738 F.3d at 640 (internal

quotation marks omitted).

       A    revocation      sentence   is    procedurally        reasonable      if   the

district court considered the policy statements in Chapter Seven

of the Sentencing Guidelines Manual, the policy-statement range,

                                            2
and the applicable 18 U.S.C. § 3553(a) (2012) factors.                               Padgett,
788 F.3d at 373; see 18 U.S.C. § 3583(e) (2012).                               A revocation

sentence      is   substantively       reasonable           if    the     district         court

identified a proper basis for its sentence.                             United States v.

Crudup,     461 F.3d 433,     440    (4th      Cir.       2006).         We       presume

reasonable a sentence within the applicable range.                             Padgett, 788
F.3d at 373.

     Here, the district court imposed a reasonable revocation

sentence.          Upon     revoking       Viera’s     supervised          release,         the

district court considered the appropriate factors under Chapter

7 and § 3553(a) and sentenced Viera to a sentence within the

policy-statement          range.     The    court      also       identified         a    proper

basis   for    the   sentence       based    on    Viera’s         pattern      of       illegal

conduct while under supervised release.                          Moreover, contrary to

Viera’s     contention,       the    court      did    not        err     by    imposing       a

consecutive sentence for the supervised release violation merely

because    the     same    conduct     provided       the    basis       for    a    separate

criminal conviction.           See United States v. Johnson, 138 F.3d
115, 118 (4th Cir. 1998).              Because the district court imposed a

reasonable revocation sentence, we decline to overturn it on

appeal.

     Accordingly, we affirm the district court’s judgment.                                   We

dispense      with   oral     argument       because         the     facts      and        legal



                                            3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4